       Case 4:20-cv-00473-SWW-JJV Document 23 Filed 06/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

FIELDING VAUGHN KIMERY                                                                PLAINTIFF
ADC #133741

v.                                   4:20-CV-00473-SWW-JJV

DEXTER PAYNE; et al.                                                              DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Kimery’s timely

filed objections and making a de novo review of the record, the Court concludes that the Proposed

Findings and Recommended Disposition should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s official capacity damages claims are dismissed with prejudice.

        2.      Plaintiff’s conspiracy claims are dismissed without prejudice.

        3.      Plaintiff’s claims against Defendants Dexter Payne, James Gibson, James Shipman,

Brandon Carroll, Scott Taylor, James Plummer, Mary Lloyd, Roosevelt Jones, Jason Treadwell,

Larennetta Smith, Estella Bland, Michael Wood, and Doe are dismissed without prejudice as

improperly joined.

        4.      Defendants Dexter Payne, James Gibson, James Shipman, Brandon Carroll, Scott

Taylor, James Plummer, Mary Lloyd, Roosevelt Jones, Jason Treadwell, Larennetta Smith, Estella

Bland, Michael Wood, and Doe are dismissed without prejudice from this action.

        5.      Plaintiff’s claims for the loss of his personal property are dismissed without

prejudice.

                                                     1
      Case 4:20-cv-00473-SWW-JJV Document 23 Filed 06/10/20 Page 2 of 2



       5.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

       DATED this 10th day of June, 2020.


                                                   Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE




                                              2
